Citation Nr: 1440697	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-17 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable evaluation for otitis externa.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to March 1947.

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2008 and January 2010 rating decisions of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts a higher rating is warranted for otitis externa, and that he is unable to work due to the severity of his service-connected disabilities.  In addition, he argues he is entitled to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.  

The Veteran was afforded an examination by the VA in January 2012 to evaluate whether he is entitled to aid and attendance.  The Board notes the examiner concluded the Veteran did not meet the criteria for aid and attendance due solely to his service-connected disabilities.  Among his nonservice-connected disabilities, the examiner stated the Veteran was status post cerebrovascular accident.  The Veteran has denied he ever had a stroke, and the record appears to support him.

In addition, the record shows the Veteran was afforded VA examinations in January 2013 to evaluate his service-connected disabilities.  Thereafter, by rating action dated January 2014, the RO granted service connection for status post left elbow ulnar nerve transposition/decompression and for left arm biceps tendionpathy, medial epicondylitis (limitation of extension), and for left ulnar scar.  The combined schedular rating was increased to 70 percent, effective February 2004.

There is no indication in the record that the RO has considered the findings in the January 2013 VA examinations or readjudicated the claims based on such evidence.  A supplemental statement of the case was not issued.  See 38 C.F.R. § 19.37 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain appropriate VA medical opinions (with examinations only if deemed necessary) to determine:

a. The combined impact that the Veteran's service-connected disabilities (to include his service-connected left arm biceps tendinopathy and medical epicondylitis, vertigo, reduced pronation/supination due to left arm biceps tendinopathy and medical epicondylitis, status post left elbow ulnar nerve transposition/decompression, otitis externa, and left ulnar scar) have on his employability, and offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran is, or has been at any time since 2004 (when he asserts that he became too disabled to work), unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities; and

b. whether the Veteran is in need of aid and attendance or is housebound as a result of his service-connected disabilities.   

Provide a rationale for any opinion set forth.

2.  The RO should then review the record and readjudicate the claims.  If any of the claims remains denied, the RO should issue an appropriate supplemental statement of the case (which considers all evidence received since the statement of the case and supplemental statement of the case issued in September 2012) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



